

[trimbleofferlettertoc_image1.gif]
Trimble Navigation Limited
935 Stewart Drive
Sunnyvale, CA 94085-3913
408 481 8000




November 1, 2013




Francois Delepine
22229 Hammond Way
Cupertino, CA 95014






Dear Francois:


I am pleased to extend to you this offer of employment to serve as the Chief
Financial Officer of Trimble Navigation Limited. This offer is contingent upon
Trimble Board of Director approval and the successful completion of a background
check. We believe you are well suited to be a primary factor in taking Trimble
to the next level of performance. We anticipate your start date to be January 6,
2014.


Your base salary will be paid on a bi-weekly basis aggregating to the equivalent
of four hundred twenty five thousand dollars ($425,000.00), annualized. You will
be eligible to participate in Trimble’s Management Incentive Plan with an annual
target bonus at 80% of base salary, payout depending on company performance as
outlined in the Management Incentive Plan adopted Board of Directors. Since you
will be a key member of the Trimble executive team, it will be recommended to
the Board of Directors that you be granted Restricted Stock Units (“Initial
RSUs”) with an aggregate dollar value of $3,000,000 as of commencement of
employment on January 6, 2014, granted as of that date, calculated as follows:
the number of RSUs awarded will be determined by dividing 3,000,000 by the
unweighted average of closing Trimble share prices for the preceding thirty day
period. In addition you will be granted an additional 50,000 RSUs (“Additional
RSUs”) on June 2, 2014, subject to your continued employment on such date. In
both cases the RSUs will vest over a three-year period with 33% of the RSUs
vesting on the first anniversary of the grant date, 33% of the RSUs vesting on
the second anniversary of the grant date, and 34% of the RSUs vesting on the
third anniversary of the grant date .


You will be eligible for the Trimble Executive Non-qualified Deferred
Compensation Plan. Under this plan, you may defer up to 100% of future salary
and up to 100% of any future bonus. Details will be provided under separate
cover.


In the event of a change of control of the company, you will be provided the
coverage as specified in the change in control agreement attached hereto as
Exhibit A (the “CIC Agreement”). The agreement, under defined circumstances,
will allow for the payment of one year’s base salary and target bonus upon
constructive termination of employment in connection with a change in control.
The agreement also accelerates the vesting of all stock option awards and RSUs
upon a change in control. .


Trimble is an “at will” employer, meaning that the employer or employee can
terminate the employment relationship at any time, with or without cause. If
during your first three years of employment you are terminated by Trimble for
any reason other than cause, Trimble will provide one year’s base salary and
target bonus upon termination of employment, as well as acceleration of your
unvested Initial RSUs and Additional RSUs awards referenced above that






--------------------------------------------------------------------------------



would have otherwise vested within one year of your termination date. These
severance benefits will be memorialized in a separate written agreement attached
hereto as ExhibitB.


While other terms of your employment may change from time to time, the “at will”
term and nature of your employment will not change.


Trimble has an attractive benefits package for employees including medical,
dental, life, short and long term disability insurance, a Savings and Retirement
Plan (401k) with a company match, and an Employee Stock Purchase Plan. You will
be entitled initially to 18 days of paid time off each year in addition to the
10 standard U.S. holidays.


Francois, Trimble’s success is derived from the people who work here. Your
acceptance of this offer will be enthusiastically received and we feel confident
that you will make a significant contribution to our continued success.






Please call me if you have any questions or if I can be of additional
assistance. I can be reached at (408) 481-7200.






Best regards,




/s/ Steven W. Berglund
Steven W. Berglund
Please accept this offer in writing with your start date below and return by
sending an email to Steve_Berglund@trimble.com.
I accept this offer of employment and will begin work as an employee of Trimble
on
Date: January 6th, 2014    
 
 
 
 
 
 
 
 
/s/ Francois Delepine
 
November 1st, 2013
Signature
 
Date Accepted
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 









--------------------------------------------------------------------------------











--------------------------------------------------------------------------------





Exhibit A to
Offer Letter




TRIMBLE NAVIGATION LIMITED
CHANGE IN CONTROL SEVERANCE AGREEMENT
THIS CHANGE IN CONTROL SEVERANCE AGREEMENT, effective on the date of last
signature (this “Agreement”), is entered into by and between Trimble Navigation
Limited (the “Company”) and Francois Delepine (the “Executive”).
W I T N E S S E T H
WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its shareholders; and
WHEREAS, the Company recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control may arise and that such
possibility may result in the departure or distraction of management personnel
to the detriment of the Company and its shareholders; and
WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its shareholders to secure the Executive’s
continued services and to ensure the Executive’s continued and undivided
dedication to his duties in the event of any threat or occurrence of a change in
control of the Company; and
WHEREAS, the Board of Directors of the Company has authorized the Company to
enter into this Agreement.
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company and the Executive hereby
agree as follows:
1.
Definitions. As used in this Agreement, the following terms shall have the
respective meanings set forth below:



(a)    “Board” means the Board of Directors of the Company.
(b)    “Bonus” means the annual or quarterly bonuses payable pursuant to the
Company’s Management Incentive Plan or such other plan that provides for the
payment of incentive bonuses as may be, from time to time, authorized by the
Board.
(c)    “Cause” means (i) the Executive’s engagement in acts of embezzlement,
dishonesty or moral turpitude; (ii) the conviction of the Executive for having
committed a felony; (iii) a breach by the Executive of the Executive’s fiduciary
duties and responsibilities to the Company having the potential to result in a
material adverse effect on the Company’s business, operations, prospects or
reputation; or (iv) the repeated failure of the Executive to perform duties and
responsibilities as an






--------------------------------------------------------------------------------



employee of the Company to the reasonable satisfaction of the Board (except in
the case of death or disability) that has not been cured within thirty (30) days
after a written demand for substantial performance has been delivered to the
Executive by the Board. The determination of Cause shall be made by the Board.
(d)    “Change in Control” means the occurrence of any of the following events:
(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or
(ii)    the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets; or
(iii)    the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least sixty
percent (60%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.
(iv)    a change in the composition of the Board, as a result of which fewer
than a majority of the directors are Incumbent Directors. “Incumbent Directors”
shall mean directors who either (A) are directors of the Company as of the date
hereof, or (B) are elected, or nominated for election, to the Board with the
affirmative votes of at least a majority of those directors whose election or
nomination was not in connection with any transaction described in subsections
(i), (ii) or (iii) or in connection with an actual or threatened proxy contest
relating to the election of directors of the Company.
Notwithstanding anything in this Agreement to the contrary, if the Executive’s
employment is terminated within the nine months prior to a Change in Control,
and the Executive reasonably demonstrates that such termination was at the
request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control (such a termination of
employment, an “Anticipatory Termination”), then for all purposes of this
Agreement, the date immediately prior to the date of such termination of
employment shall be deemed to be the date of a Change in Control.
(e)    “Company” means Trimble Navigation Limited, a California corporation.
(f)    “Date of Termination” means the date on which the Executive’s employment
by the Company terminates.
(g)    “Good Reason” means, without the Executive’s express written consent, the
occurrence of any of the following events after a Change in Control:
(i)    the assignment to the Executive of any duties (including a diminution of
duties) inconsistent in any adverse respect with the Executive’s position(s),
duties, responsibilities or status with the Company immediately prior to such
Change in Control;

2





--------------------------------------------------------------------------------



(ii)    an adverse change in the Executive’s reporting responsibilities, titles
or offices with the Company as in effect immediately prior to such Change in
Control;
(iii)    any removal or involuntary termination of the Executive from the
Company otherwise than as expressly permitted by this Agreement or any failure
to re-elect the Executive to any position with the Company held by the Executive
immediately prior to such Change in Control;
(iv)    a reduction by the Company in the Executive’s rate of annual base salary
as in effect immediately prior to such Change in Control or as the same may be
increased from time to time thereafter;
(v)    any requirement of the Company that the Executive (A) be based anywhere
more than twenty-five (25) miles from the facility where the Executive is
located at the time of the Change in Control or (B) travel on Company business
to an extent substantially more burdensome than the travel obligations of the
Executive immediately prior to such Change in Control;
(vi)    the failure of the Company to (A) continue in effect any compensation
plan in which the Executive is participating immediately prior to such Change in
Control, or the taking of any action by the Company which would adversely affect
the Executive’s participation in or reduce the Executive’s benefits under any
such plan (including the failure to provide the Executive with a level of
discretionary incentive award grants consistent with the past practice of the
Company in granting such awards to the Executive during the three-Year period
immediately preceding the Change in Control), (B) provide the Executive and the
Executive’s dependents with welfare benefits (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs)
in accordance with the most favorable plans, practices, programs and policies of
the Company and its affiliated companies in effect for the Executive immediately
prior to such Change in Control, (C) provide fringe benefits in accordance with
the most favorable plans, practices, programs and policies of the Company and
its affiliated companies in effect for the Executive immediately prior to such
Change in Control, or (D) provide the Executive with paid vacation in accordance
with the most favorable plans, policies, programs and practices of the Company
and its affiliated companies as in effect for the Executive immediately prior to
such Change in Control, unless in the case of any violation of (A), (B) or (C)
above, the Executive is permitted to participate in other plans, programs or
arrangements which provide the Executive (and, if applicable, the Executive’s
dependents) with no less favorable benefits at no greater cost to the Executive;
(vii)     the Executive no longer being the CFO of the Company or its successor;
or
(viii)    the failure of the Company to obtain the assumption agreement from any
successor as contemplated in Section 10(b) hereof.
Any event or condition described in Sections 1(g)(i) through (vi) which occurs
prior to a Change in Control, but was at the request of a third party who has
indicated an intention or taken steps reasonably calculated to effect a Change
in Control, shall constitute Good Reason following a Change in Control for

    



--------------------------------------------------------------------------------



purposes of this Agreement (as if a Change in Control had occurred immediately
prior to the occurrence of such event or condition) notwithstanding that it
occurred prior to the Change in Control.
For purposes of this Agreement, any good faith determination of Good Reason made
by the Executive shall be conclusive; provided, however, that an isolated,
insubstantial and inadvertent action taken in good faith and which is remedied
by the Company promptly after receipt of notice thereof given by an Executive
shall not constitute Good Reason. The Executive’s continued employment shall not
constitute consent to or a waiver of rights with respect to any event or
condition constituting Good Reason. The Executive must provide notice of
termination within ninety (90) days of his knowledge of an event or condition
constituting Good Reason hereunder or such event shall not constitute Good
Reason hereunder. A transaction which results in the Company no longer being a
publicly traded entity shall not in and of itself be treated as Good Reason
unless and until one of the events or conditions set forth in Sections 1(g)(i)
through (vii) occurs.
(h)    “Nonqualifying Termination” means a termination of the Executive’s
employment (i) by the Company for Cause, (ii) by the Executive for any reason
other than Good Reason, (iii) as a result of the Executive’s death, or (iv) by
the Company due to the Executive’s absence from his duties with the Company on a
full-time basis for at least one hundred eighty (180) consecutive days as a
result of the Executive’s incapacity due to physical or mental illness.
(i)    “Projected Bonus Amount” means, with respect to any Year, the greater of
(i) the Executive’s Target Bonus Amount for such Year; or (ii) to the extent
calculable after at least one calendar quarter of the Year, the Bonus the
Executive would have earned in the Year in which the Executive’s Date of
Termination occurs had the Company’s financial performance through the end of
the fiscal quarter immediately preceding the Date of Termination continued
throughout said Year (the “Earned Bonus Amount”).
(j)    “Subsidiary” means any corporation or other entity in which the Company
has a direct or indirect ownership interest of 50% or more of the total combined
voting power of the then outstanding securities of such corporation or other
entity.
(k)    “Target Bonus Amount” means, with respect to any Year, the Participant’s
target Bonus for such Year based upon the Company’s forecasted operational plan.
(l)    “Termination Period” means the period of time beginning with a Change in
Control and ending one (1) year following such Change in Control.
(m)    “Year” means the fiscal year of the Company.
2.    Acceleration of Options Upon Change in Control. Upon a Change in Control
each of the Executive’s outstanding unvested stock options and restricted stock
units granted under any of the Company’s stock option or incentive plans shall
accelerate and become vested and exercisable with respect to the total number of
shares covered by all such outstanding unvested stock options and restricted
stock units.
3.    Termination of Employment.
(a)    If during the Termination Period the employment of the Executive shall
terminate, other than by reason of a Nonqualifying Termination, then the Company
shall pay to the Executive, within five (5) business days following the Date of
Termination, as compensation for services rendered to the Company:

    



--------------------------------------------------------------------------------



(i)    a lump-sum cash amount equal to the sum of (A) the Executive’s base
salary from the Company and its Subsidiaries through the Date of Termination and
any outstanding Bonus for which payment is due and owing at such time, (B) any
accrued vacation pay, and (C) to the extent not provided under the Company’s
Bonus plans, a pro-rata portion of the Executive’s Projected Bonus Amount for
the Year in which the Executive’s Date of Termination occurs, in each case to
the extent not theretofore paid; plus
(ii)    a lump-sum cash amount equal to the sum of (A) twelve (12) months of
base salary calculated using the Executive’s highest monthly rate of base salary
during the 12-month period immediately preceding the Date of Termination, or if
greater, immediately preceding the Change in Control and (B) the highest of (x)
the Executive’s average Bonus (annualized for any partial Years of employment)
earned during the 3-Year period immediately preceding the Year in which the Date
of Termination occurs (or shorter annualized period if the Executive had not
been employed for the full three-Year period), (y) the Executive’s Target Bonus
Amount for the Year in which the Change in Control occurs and (z) the
Executive’s Target Bonus Amount for the Year in which the Date of Termination
occurs; provided, that any amount paid pursuant to this Section 3(a)(ii) shall
offset an equal amount of any severance relating to salary or bonus continuation
to be received by the Executive upon termination of employment of the Executive
under any severance plan, policy, or arrangement of the Company.
(b)    If during the Termination Period, the employment of the Executive shall
terminate, other than by reason of a Nonqualifying Termination, for a period of
one (1) year commencing on the Date of Termination, the Company shall continue
to keep in full force and effect (or otherwise provide) all policies of medical,
dental, accident, disability and life insurance with respect to the Executive
and his dependents with the same level of coverage, upon the same terms and
otherwise to the same extent (and on the same after-tax basis), as such policies
shall have been in effect immediately prior to the Date of Termination (or, if
more favorable to the Executive, immediately prior to the Change in Control),
and the Company and the Executive shall share the costs of the continuation of
such insurance coverage in the same proportion as such costs were shared
immediately prior to the Date of Termination.
(c)    If during the Termination Period, the employment of the Executive shall
terminate, other than by reason of a Nonqualifying Termination, each of the
Executive’s outstanding stock options granted under any of the Company’s stock
option or incentive plans shall be exercisable by the Executive until the
earlier of (A) the expiration of the term of the option or (B) one (1) year
following the Date of Termination.
(d)    If during the Termination Period the employment of the Executive shall
terminate by reason of a Nonqualifying Termination, then the Company shall pay
to the Executive (or the Executive’s beneficiary or estate) such payments and
provide to the Executive such benefits, if any, as the Company customarily pays
or provides to executives of the Company upon termination of employment and in
any event in compliance with the requirements of Section 409A.
(e)    Anything in this Agreement to the contrary notwithstanding, no amount
payable under Section 3(a)(ii) hereof that is non-qualified deferred
compensation subject to Section 409A, as determined in the sole discretion of
the Company, shall be paid unless the Executive experiences a “separation from
service” within the meaning of Section 409A of the Code (a “Separation from
Service”), and except as otherwise provided below with respect to an
Anticipatory Termination, shall

    



--------------------------------------------------------------------------------



instead be paid, with interest on any delayed payment at the applicable federal
rate provided for in Section 7872(f)(2)(A) of the Code (“Interest”),] to the
Executive on the first business day that is after the earlier of (i) the date
that is six months following the date of the Executive’s Separation from
Service,” or (ii) the date of the Executive’s death (the “Delayed Payment
Date”), if the Executive is a “specified employee” within the meaning of Section
409A of the Code (as determined in accordance with the methodology established
by the Company as in effect on the Date of Termination (a “Specified
Employee”)), and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Section 409A(a)(2) of the Code, or any
successor provision thereto).
(f)    Anything in the foregoing to the contrary notwithstanding, any amount
payable under Section 3(a)(ii) hereof in connection with an Anticipatory
Termination that is non-qualified deferred compensation subject to Section 409A
of the Code shall be paid as follows: (A) if the Change in Control is a “change
in control event” within the meaning of Section 409A of the Code, (1) except as
provided in clause (A)(2), on the date of such Change in Control, or (2) if the
Executive is a Specified Employee and the Delayed Payment Date is later than the
date of the Change in Control, on the Delayed Payment Date, and (B) if such
Change in Control is not a “change in control event” within the meaning of
Section 409A of the Code, on the first business day following the date that is
nine months following the date of the Anticipatory Termination to the extent
payment at such time is not a violation of Section 409A of the Code. In the
event of an Anticipatory Termination, any payment or benefit that is not
non-qualified deferred compensation within the meaning of Section 409A of the
Code that is payable under this Agreement shall be paid or shall commence being
provided on the date of the Change in Control. Interest with respect to the
period, if any, from the date of the Change in Control through the actual date
of payment shall be paid on any delayed cash amounts.
4.    Golden Parachute. In the event that the benefits provided for in this
Agreement (together with any other benefits or amounts) otherwise constitute
“parachute payments” within the meaning of Section 280G of the Code and would,
but for this Section 4 be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then the Executive’s benefits under this Agreement
shall be either: (i) delivered in full, or (ii) delivered as to such lesser
extent as would result in no portion of such benefits being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by the Executive on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code. Unless the Company and the Executive
otherwise agree in writing, all determinations required to be made under this
Section 4, including the manner and amount of any reduction in the Executive’s
benefits under this Agreement, and the assumptions to be utilized in arriving at
such determinations, shall be made in writing in good faith by Ernst & Young LLP
(the “Consulting Firm”). In the event that the Consulting Firm (or any affiliate
thereof) is unable or unwilling to act, the Executive may appoint a nationally
recognized public accounting firm to make the determinations required hereunder
(which accounting firm shall then be referred to as the Consulting Firm
hereunder). All fees and expenses of the Consulting Firm shall be borne solely
by the Company and the Company shall enter into any agreement requested by the
Consulting Firm in connection with the performance of the services hereunder.
For purposes of making the calculations required by this Section 4, the
Consulting Firm may make reasonable assumptions and approximations concerning
the application of Sections 280G and 4999 of the Code. The Company and the
Executive shall furnish to the Consulting Firm such information and documents as
the Consulting Firm may reasonably request to make a determination under this
Section 4.

    



--------------------------------------------------------------------------------



5.    Withholding Taxes. The Company may withhold from all payments due to the
Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.
6.    Reimbursement of Expenses. If any contest or dispute shall arise under
this Agreement involving termination of the Executive’s employment with the
Company or involving the failure or refusal of the Company to perform fully in
accordance with the terms hereof, the Company shall reimburse the Executive, on
a current basis, for all legal fees and expenses, if any, incurred by the
Executive in connection with such contest or dispute (regardless of the result
thereof), together with interest in an amount equal to the prime rate of Bank of
America from time to time in effect, but in no event higher than the maximum
legal rate permissible under applicable law, such interest to accrue from the
date the Company receives the Executive’s statement for such fees and expenses
through the date of payment thereof; provided, however, that all such
reimbursements must be made no later than the last day of the third calendar
year that begins after the Date of Termination.
7.    Termination of Agreement. This Agreement shall be effective on the date
hereof and shall continue until the first to occur of (i) the termination of the
Executive’s employment with the Company prior to a Change in Control (except as
otherwise provided hereunder), (ii) a Nonqualifying Termination, or (iii) the
termination of the Executive’s employment following the Termination Period.
8.    Scope of Agreement. Nothing in this Agreement shall be deemed to entitle
the Executive to continued employment with the Company or its Subsidiaries, and
if the Executive’s employment with the Company shall terminate prior to a Change
in Control, the Executive shall have no further rights under this Agreement
(except as otherwise provided hereunder); provided, however, that
notwithstanding anything herein to the contrary, any termination of the
Executive’s employment following a Change in Control shall be subject to all of
the benefit and payment provisions of this Agreement.
9.    Compensation Recoupment. Pursuant to the Dodd-Frank Wall Street Reform and
Consumer Protection Act (the “Act”), the benefits provided for in this Agreement
shall not be deemed fully earned or vested, even if paid or distributed to
Executive, if the amount payable under Section 3(a)(ii) or any portion thereof
is deemed incentive compensation and subject to recovery, or “clawback” by the
Company pursuant to the provisions of the Act and any rules or regulations
promulgated thereunder or by any stock exchange on which the Company's
securities are listed (the “Rules”).  In addition, Executive hereby acknowledges
that this Agreement may be amended as necessary and/or shall be subject to
any recoupment policies adopted by the Company to comply with the requirements
and/or limitations under the Act and the Rules, or any other federal or stock
exchange requirements,   including by expressly permitting (or, if applicable,
requiring) the Company to revoke, recover and/or clawback the benefits provided
herein.


10.    Obligations of the Executive. The Executive agrees that if a Change in
Control shall occur, the Executive shall not voluntarily leave the employ of the
Company without Good Reason during the 90-day period immediately following a
Change in Control.
11.    Successors’ Binding Obligation.
This Agreement shall not be terminated by any merger, consolidation or corporate
reorganization of the Company (a “Company Change”) or transfer of assets. In the
event of any Company Change or transfer of assets, the provisions of this
Agreement shall be binding upon the surviving or resulting corporation or any
person or entity to which the assets of the Company are transferred.

    



--------------------------------------------------------------------------------



The Company agrees that concurrently with any Company Change or transfer of
assets, it will cause any successor or transferee unconditionally to assume by
written instrument delivered to the Executive (or his beneficiary or estate) all
of the obligations of the Company hereunder. Failure of the Company to obtain
such assumption prior to the effectiveness of any such Company Change or
transfer of assets that results in a Change in Control shall constitute Good
Reason hereunder and shall entitle the Executive to compensation and other
benefits from the Company in the same amount and on the same terms as the
Executive would be entitled hereunder if the Executive’s employment were
terminated following a Change in Control other than by reason of a Nonqualifying
Termination. For purposes of implementing the foregoing, the date on which any
such Company Change or transfer of assets becomes effective shall be deemed the
date Good Reason occurs, and the Executive may terminate employment for Good
Reason on or following such date.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amounts would be payable to the Executive hereunder had the
Executive continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to such person or
persons appointed in writing by the Executive to receive such amounts or, if no
person is so appointed, to the Executive’s estate.
12.    Notice.
(a)    For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or five (5) days after deposit in the United
States mail, certified and return receipt requested, postage prepaid, addressed
as follows:
If to the Executive:
Francois Delepine
22229 Hammond Way
Cupertino, California 95104


If to the Company:


Trimble Navigation Limited
935 Stewart Drive
Sunnyvale, California 94085
Attention: General Counsel
or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt. Alternatively, notice may be deemed to have been
delivered when sent by facsimile to a location provided by the other party
hereto.
(b)    A written notice of the Executive’s Date of Termination by the Company or
the Executive, as the case may be, to the other, shall (i) indicate the specific
termination provision in this Agreement relied upon, (ii) to the extent
applicable, set forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of Executive’s employment under the provision
so indicated and (iii) specify the Date of Termination date (which date shall
not be less than fifteen (15) nor more than sixty (60) days after the giving of
such notice). The failure by the

    



--------------------------------------------------------------------------------



Executive or the Company to set forth in such notice any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of the Executive or the Company hereunder or preclude the Executive or the
Company from asserting such fact or circumstance in enforcing the Executive’s or
the Company’s rights hereunder.
13.    Full Settlement; No Mitigation. The Company’s obligation to make any
payments provided for by this Agreement to the Executive and otherwise to
perform its obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others. In no event shall the
Executive be obligated to seek other employment or take other action by way of
mitigation of the amounts payable to the Executive under any of the provisions
of this Agreement and such amounts shall not be reduced whether or not the
Executive obtains other employment.
14.    Employment with Subsidiaries. Employment with the Company for purposes of
this Agreement shall include employment with any Subsidiary.
15.    Governing Law; Validity. The interpretation, construction and performance
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of California without regard to the
principle of conflicts of laws. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which other provisions shall remain in
full force and effect.
16.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
17.    Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by the
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by the
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right the Executive or the Company may have
hereunder, including without limitation, the right of the Executive to terminate
employment for Good Reason, shall not be deemed to be a waiver of such provision
or right or any other provision or right of this Agreement. Except as otherwise
specifically provided herein, the rights of, and benefits payable to, the
Executive, his estate or his beneficiaries pursuant to this Agreement are in
addition to any rights of, or benefits payable to, the Executive, his estate or
his beneficiaries under any other employee benefit plan or compensation program
of the Company.



    



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement as of the day and year set forth below.
TRIMBLE NAVIGATION LIMITED
By:                         
Name:                         
Title:                         
Date:                        


EXECUTIVE
 
 
 
 
Name: Francois Delepine
 
 
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 








    



--------------------------------------------------------------------------------



Exhibit B to
Offer Letter


TRIMBLE NAVIGATION LIMITED


EXECUTIVE SEVERANCE AGREEMENT
    
THIS EXECUTIVE SEVERANCE AGREEMENT (this “Agreement”), effective on the date of
last signature, is entered into by and between Trimble Navigation Limited (the
“Company”) and Francois Delepine (the “Executive”).


W I T N E S S E T H


WHEREAS, the Company considers the establishment and maintenance of a sound and
vital management to be essential to protecting and enhancing the best interests
of the Company and its shareholders; and


WHEREAS, the Company desires to attract and retain certain key employee
personnel and, accordingly, the Board of Directors of the Company has approved
the Company entering into a severance agreement with Executive in order to
encourage his continued service to the Company;


WHEREAS, Executive is prepared to commit such services in return for specific
arrangements with respect to severance compensation and other benefits;


WHEREAS, Executive will serve and/or has served as an executive, management
personnel, or officer of the Company;


NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, this Agreement sets forth benefits
which the Company will pay to Executive in the event of termination of
Executive’s employment under the circumstances described herein:


1.    Term.    This Agreement shall have a term of three years commencing on the
Executive’s first day of employment with the Company (the “Effective Date”) and
ending on the third anniversary of such date, unless the Executive’s employment
with the Company is terminated under circumstances that do not give rise to any
payments or benefits under Section 3(a) hereof (the “Term”).


2.    Definitions.    As used in this Agreement, the following terms shall have
the respective meanings set forth below:
    
(a)    “Board” means the Board of Directors of the Company.


(b)    “Bonus” means the annual or quarterly bonuses payable pursuant to the
Company’s Management Incentive Plan or such other plan that provides for the
payment of incentive bonuses as may be, from time to time, authorized by the
Board.


(c)    “Cause” means (i) the Executive’s engagement in acts of embezzlement,
dishonesty or moral turpitude; (ii) the conviction of the Executive for having
committed a felony; (iii) a breach by the Executive of the Executive’s fiduciary
duties and responsibilities to the Company having the potential result in a
material adverse effect on the Company’s business, operations, prospects or
reputation; or (iv) the

    





--------------------------------------------------------------------------------



repeated willful failure of the Executive to perform duties and responsibilities
as an employee of the Company to the reasonable satisfaction of the Board
(except in the case of death or disability) that has not been cured within
thirty (30) days after a written demand for substantial performance has been
delivered to the Executive by the Board. The determination of Cause shall be
made by the sole determination of the Board.


(d)    “Code” means the Internal Revenue Code of 1986, as amended.


(e)    “Company” means Trimble Navigation Limited, a California corporation.
    
(f)    “Date of Termination” means the date on which the Executive’s employment
by the Company terminates and such termination constitutes a “separation of
service” as defined and applied in Section 409A of the Code.


(g)    “Good Reason” means either (i) a material diminution in your title,
position, or responsibilities, or your removal from such position and
responsibilities, (ii) not being the CFO of the Company or its successor; (iii)
a material reduction by the Company in your compensation as in effect
immediately prior to such reduction; or (iv) the relocation of you to a facility
or a location more than twenty-five (25) miles from your prior primary work
location provided in each case, that you have (a) provided written notice of the
circumstances establishing Good Reason within sixty (60) days of the initial
existence of such conditions, (b) given the Company at least thirty (30) days to
cure and (c) if the Company fails to cure, you terminate employment within
ninety (90) days following the expiration of the cure period.
(h)    “Initial Equity Award” means the combined award of (i) restricted stock
units granted to Executive upon the commencement of his employment and (ii) the
additional 50,000 restricted stock units to be granted to Executive on June 2,
2014, if Executive is still employed with the Company as of such date, or as
otherwise approved by the Board of Directors.
        
(i)    “Subsidiary” means any corporation or other entity in which the Company
has a direct or indirect ownership interest of 50% of more of the total combined
voting power of the then outstanding securities of such corporation or other
entity.


(j)    “Severance Compensation” means a lump sum cash amount equal to the sum of
(i) the Executive’s annual base salary from the Company and its Subsidiaries in
effect immediately prior to the Date of Termination and (ii) any accrued, unused
vacation pay, (iii) the Target Bonus Amount (iv) plus an amount equal to the
monthly COBRA premium for Executive and his eligible dependents multiplied by
twelve (12).


(k)    “Target Bonus Amount” means, with respect to any year, the Executive’s
target Bonus for such Year, which is based upon a percentage of Executive’s
annual base salary.


(l)    “Year” means the fiscal year of the Company.




3.    Rights of Executive upon Termination Without Cause or for Good Reason.


(a)    Provided the Executive has executed and delivered the release described
in Section 5 below and such release has become effective and irrevocable, if the
Company terminates the Executive’s employment during the Term other than for
Cause or the Executive terminates his employment during the term for Good Reason
then (i) the Company shall, no later than 65 days following the Date of
Termination,








--------------------------------------------------------------------------------



pay the Executive a lump sum cash payment equal to the Severance Compensation
and (ii) the Company shall provide accelerated vesting for a fraction of the
total shares subject to Executive’s Initial Equity Award with the denominator of
such fraction being thirty-six (36) and the numerator of such fraction being
equal to the lesser of (a) the sum of (i) the number of months (including
partial months) since the last vesting cliff occurred with respect to an
applicable Initial Equity Award plus (ii) twelve (12) and (b) the number of
months (including partial months) between the last vesting cliff and the third
vesting cliff date of such applicable Initial Equity Award, with such
accelerated vesting to occur as of the Executive’s Date of Termination
(provided, that all other outstanding equity or equity-based awards held by the
Executive shall continue to be governed by their terms).


(b)    In the event the Executive’s termination of employment gives rise to
payments and benefits under that certain Change in Control Severance Agreement,
by and between the Company and the Executive dated as of the date hereof as
amended from time to time, Executive shall not be eligible to receive any
payments or benefits under this Agreement.


(c)    In the event that the benefits provided for in this Agreement (together
with any other benefits or amounts) otherwise constitute “parachute payments”
within the meaning of Section 280G of the Code and would, but for this Section
3(c) be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Executive’s benefits under this Agreement shall be
either (i) delivered in full, or (ii) delivered as to such lesser extent as
would result in no portion of such benefits being subject to the Excise Tax,
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the Excise Tax, result in the receipt by the
Executive on an after-tax basis, of the greater amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 499 of the Code. Unless the Company and the Executive otherwise agree in
writing, all determinations required to be made under this Section 3(c),
including the manner and amount of any reduction in the Executive’s benefits
under this Agreement, and the assumptions to be utilized in arriving at such
determinations, shall be made in writing in good faith by Ernst & Young LLP (the
“Consulting Firm”). In the event that the Consulting Firm (or any affiliate
thereof) is unable or unwilling to act, the Executive may appoint a nationally
recognized public accounting firm to make the determinations required hereunder
(which account firm shall then be referred to as the Consulting Firm hereunder).
All fees and expenses of the Consulting Firm shall be borne solely by the
Company and the Company shall enter into any agreement requested by the
Consulting Firm in connection with the performance of services hereunder. For
the purposes of making the calculations required under this Section 3(c), the
Consulting Firm may make reasonable assumptions and approximations concerning
the application of Sections 280G and 4999 of the Code. The Company and the
Executive shall furnish to the Consulting Firm such information and documents as
the Consulting Firm may reasonably request to make a determination under this
Section 3(c).


4.    Notice.


(a)     For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or five (5) days after deposit in the United
States Mail, certified and return receipt requested, postage prepaid, addressed
as follows:


If to the Executive:








--------------------------------------------------------------------------------



Francois Delepine        
22229 Hammond Way        
Cupertino, California 95014    


If to the Company:
Trimble Navigation Limited
935 Stewart Drive
Sunnyvale, California 94085
Attention: General Counsel


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt. Alternatively, notice may be deemed to have been
delivered when sent by facsimile to a location provided by the other party
hereto.


(b)    A written notice of the Executive’s Date of Termination by the Company to
the Executive shall (i) indicate the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) specify the
Date of Termination (which, except in the case of termination for Cause, shall
not be less than fifteen (15) nor more than sixty (60) days after the giving of
such notice). The failure by the Company to set forth in such notice any fact or
circumstance which contributes to a showing of Cause shall not waive any right
of the Executive or Company hereunder or preclude the Executive or the Company
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder.


5.    Release. In consideration for the benefits and payments provided for under
Section 3(a) of this Agreement, unless such requirement is waived by the Board
in its sole discretion, the Executive agrees to execute and not revoke within
the time provided for by the Company a release acceptable to the Company
(substantially in the form attached hereto as Exhibit A) releasing the Company,
its Subsidiaries, stockholders, partners, officers, directors, employees and
agents from any and all claims and from any and all causes of action of any
kind, including but not limited to all claims or causes of action arising out of
the Executive’s employment with the Company or the termination of such
employment (the “Release”). The Executive shall execute such Release within the
time period provided for by the Company. If the Release has not become effective
and irrevocable prior to the 65th day following the Date of Termination (or such
earlier date specified in the Release), Executive shall not be entitled to any
benefits and payments pursuant to Section 3(a) of this Agreement.


6.    Withholding Taxes.    The Company may withhold from all payments due to
the Executive (or his beneficiary or estate) hereunder all taxes which, by
applicable federal, state, local or other law, the Company is required to
withhold therefrom.


7.    Scope of Agreement.    Nothing expressed or implied in this Agreement
shall create any right or duty on the part of the Company or the Executive to
have the Executive remain in the employment of the Company. Notwithstanding any
other provision hereof to the contrary, the Executive may, at any time during
his employment with the Company upon the giving of 30 days prior written notice,
terminate his employment. If this Agreement or the employment of the Executive
is terminated under circumstances in which the Executive is not entitled to any
Severance Compensation, neither the Executive nor the Company shall have any
further obligation or liability hereunder.








--------------------------------------------------------------------------------





8.    Section 409A. Notwithstanding anything to the contrary in this Agreement,
if the Executive is a “specified employee” (as defined and applied in Section
409A of the Code) as of the Date of Termination, to the extent any payment under
this Agreement constitutes deferred compensation (after taking into account any
applicable exemptions under Section 409A of the Code) and to the extent required
by Section 409A of the Code, the Executive shall not be entitled to any payments
under this Agreement until the earlier of (a) the first day following the
six-month anniversary of the Date of Termination, or (b) the Executive’s date of
death. For purposes of Section 409A of the Code, each “payment” (as defined by
Section 409A of the Code) made under this Agreement shall be considered a
“separate payment.” In addition, for purposes of Section 409A of the Code,
payments shall be deemed exempt from Section 409A of the Code to the full extent
possible under the “short-term deferral” exemption of Treasury Regulation §
1.409A-1(b)(4) and (with respect to amounts paid no later than the second
calendar year following the calendar year containing the Date of Termination)
the “two-years/two-times” separation pay exemption of Treasury Regulation §
1.409A-1(b)(9)(iii), which are hereby incorporated by reference.


9.    Compensation Recoupment. Pursuant to the Dodd-Frank Wall Street Reform and
Consumer Protection Act (the “Act”), the Severance Compensation shall not be
deemed fully earned or vested, even if paid or distributed to Executive, if
the Severance Compensation or any portion thereof is deemed incentive
compensation and subject to recovery, or “clawback” by the Company pursuant to
the provisions of the Act and any rules or regulations promulgated thereunder or
by any stock exchange on which the Company's securities are listed (the
“Rules”).  In addition, Executive hereby acknowledges that this Agreement may be
amended as necessary and/or shall be subject to any recoupment policies adopted
by the Company to comply with the requirements and/or limitations under the Act
and the Rules, or any other federal or stock exchange requirements,   including
by expressly permitting (or, if applicable, requiring) the Company to
revoke, recover and/or clawback the Severance Compensation.


10.    Successors’ Binding Obligation.
 
(a) This Agreement shall not be terminated by any merger, consolidation or
corporate reorganization of the Company (a “Company Change”) or transfer of
assets. In the event of any Company change or transfer of assets, the provisions
of this Agreement shall be binding upon the surviving or resulting corporation
or any person or entity to which the assets of the Company are transferred.
 
(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amounts would be payable to the Executive hereunder had the
Executive continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to such person or
persons appointed in writing by the Executive to receive such amounts or, if no
person is so appointed, to the Executive’s estate.


11.    Employment with Subsidiaries. Employment with the Company for purposes of
this Agreement shall include employment with any Subsidiary.
 
12.    Governing Law; Validity. The interpretation, construction and performance
of this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of California without regard to the
principle of conflicts of laws. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which other provisions shall remain in
full force and effect.










--------------------------------------------------------------------------------



13.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.


14.    Miscellaneous. No provision of this Agreement may be modified or waived
unless such modification or waiver is agreed to in writing and signed by the
Executive and by a duly authorized officer of the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. Failure by the
Executive or the Company to insist upon strict compliance with any provision of
this Agreement or to assert any right the Executive or the Company may have
hereunder, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement. Except as otherwise specifically
provided herein, the rights of, and benefits payable to, the Executive, his
estate or his beneficiaries pursuant to this Agreement are in addition to any
rights of, or benefits payable to, the Executive, his estate or his
beneficiaries under any other employee benefit plan or compensation program of
the Company.










--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement as of the day and year set forth below.
 
TRIMBLE NAVIGATION LIMITED
By:                         
Name:                         
Title:                         
Date:                        


EXECUTIVE
 
 
Name: Francois Delepine
 
Title: Chief Financial Officer
 
 
 
Date:
 
 
 
 
 
 
 
 
 
 
 











--------------------------------------------------------------------------------




EXHIBIT A


SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS


This Settlement Agreement and Release of All Claims (hereinafter “Agreement”) is
entered into by and between Francois Delepine (hereinafter “Employee”) and
Trimble Navigation Limited (hereinafter the “Company”). In consideration of the
covenants set forth below and other good and valuable consideration, receipt of
which is hereby acknowledged, and to avoid unnecessary litigation, the parties
agree to settle the disputes between them as follows:
1.    The parties stipulate that:
a.
Employee was employed by the Company through [Date].

b.
Employee’s employment with the Company is being terminated [by the Company
without Cause] [by the Employee with Good Reason] (as defined in that certain
Executive Severance Agreement (the “Severance Agreement”) by and between
Employee and the Company).

c.
Employee has not filed, and has not assisted any third party in filing, any
action (including but not limited to civil and administrative claims and
actions) against the Company, or any of its past or present officers, directors,
employees, shareholders, agents, predecessors, successors, representatives,
suppliers, or affiliated companies (hereinafter referred to collectively as “the
Releasees”).

d.
Employee represents and agrees that Employee has been paid all compensation
earned and due to Employee as of Employee’s last day of work including, but not
limited to, all accrued but unused vacation/PTO.

e.
Employee and the Company each desire to compromise, settle, discharge and
release in full any and all rights, claims and actions whatsoever that Employee
has or may have against the Releasees arising out of Employee’s employment by
the Company and/or the termination of Employee’s employment, through action of
law, statute, or contract, up to and including the date of this Agreement.

2.
Upon Employee’s execution of this Agreement, Employee shall deliver an original
signed copy of the Agreement to the Company, along with any and all property
owned by the Company that is within Employee’s possession, including, but not
limited to, computers, technical resources, programs, computer files and
paperwork. Employee also agrees that Employee will provide any and all lists of
passwords and access information to the Company, including copies, and that he
or she will retain none of the same.

3.
a.    No later than 65 days following the Date of Termination (as defined in the
Severance Agreement), provided that Employee has completed the actions required
in Paragraph 2, but not before the expiration of Employee’s seven-day revocation
period, the Company promises to pay the consideration, less deductions required
by law, and cause the accelerated vesting contemplated under Section 3 of the
Severance Agreement.





--------------------------------------------------------------------------------



b.
The consideration provided in this Paragraph 3 to Employee is given in
accordance with the following understanding and agreement of the parties:

(i)
The parties agree that the consideration paid to Employee and accelerated
vesting of Executive’s Initial Equity Award (as defined in the Severance
Agreement) under this Paragraph 3 shall constitute full and complete settlement
of all claims of whatever kind that have been or could be made by Employee
against any of the Releasees, without regard to whether such claims are based on
an alleged breach of an obligation or duty arising from contract, tort, or
statute.

(ii)
Employee acknowledges and agrees that the Releasees have made no representations
to Employee regarding the tax consequences of any consideration received by
Employee pursuant to this Agreement. Employee agrees to pay federal and state
taxes, if any, that are required by law to be paid by Employee with respect to
this settlement. Employee further agrees to indemnify, defend and hold the
Releasees harmless from any claims, demands, judgments or recoveries by any
governmental entity against the Releasees for any amounts claimed due on account
of this Agreement based on or because of actions or omissions by Employee or
pursuant to claims made under any federal or state tax laws based on or because
of actions or omissions by Employee, and any costs, expenses or damages
sustained by the Releasees by reason of any such claims, including any amounts
paid by the Releasees as taxes, attorneys’ fees, deficiencies, levies,
assessments, fines, penalties, interest or otherwise.

(iii)
Employee agrees that the consideration delivered under this Paragraph 3 shall
constitute the entire amount of consideration provided to Employee under this
Agreement and that Employee will not seek any further compensation for any other
claimed damage, cost or attorneys’ fees in connection with the matters
encompassed by this Agreement. This consideration paid by the Company is solely
consideration for this Agreement to which Employee is not otherwise entitled.

4.
In consideration for the Company’s promise to deliver the consideration
described above, Employee agrees to and hereby does irrevocably waive and
release the Releasees from any and all claims, charges, demands, obligations,
damages, liabilities or causes of action of any kind whatsoever (hereinafter
“claims”), whether known or unknown, suspected or unsuspected, that Employee has
or may have against them by reason of any act, omission, transaction or event
occurring up to and including the date of this Agreement, including, without
limitation, any act, omission, transaction or event related to or arising out of
Employee’s employment with the Company or termination of that employment,
without regard to whether such claims are based on alleged breach of an
obligation or duty arising in contract or tort, any alleged unlawful act (under
the California Labor Code, the California Business & Professions Code, the
California Constitution, local ordinances, or other state or federal statutes),
or any other claim regardless of the forum in which it might be brought. It is
expressly understood and agreed by Employee that this waiver and release
includes, but is not limited to, any and all rights or claims that arise under
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Worker Adjustment and Retraining Act, or any state or local laws including but
not limited to the California Fair Employment and Housing Act







--------------------------------------------------------------------------------



and the California Family Rights Act; as well as any and all claims arising
under the Employee Retirement Income Security Act of 1974, up to the effective
date of this Agreement but not thereafter. Nothing in this Agreement shall be
construed to prohibit Employee from filing a charge or complaint, including a
challenge to the validity of this Agreement, with the Equal Employment
Opportunity Commission or participating in any investigation or proceeding by
the Equal Employment Opportunity Commission.
5.
Employee understands and agrees that Employee’s release of claims described in
this Agreement includes (but is not limited to) a waiver of Employee’s rights
and claims arising under the Age Discrimination in Employment Act of 1967
(ADEA). Employee understands and agrees that Employee has the right not to
execute this Agreement without first having considered it for a full twenty-one
(21) days from receipt of the Agreement. Employee agrees that Employee may sign
this Agreement without waiting the full twenty-one (21) days and that, if
Employee has done so, Employee’s decision to do so has been knowing and
voluntary, and not induced through fraud, misrepresentation, a threat to
withdraw or alter the offer prior to the expiration of the twenty-one (21) day
period, or the provision of different terms to employees who sign any release
prior to the expiration of the twenty-one (21) day period. Employee did not
execute this Agreement without first being advised in writing to consult an
attorney of Employee’s choice. Employee further understands and agrees that
Employee:

a.
Has had the full aforementioned twenty-one (21) day period within which to
consider this Agreement before executing it and, if Employee has waived the full
period, the waiver has been knowing and voluntary as described above;

b.
Has carefully read and fully understands all of the provisions of this
Agreement;

c.
Has at all times during the course of negotiation and execution of this
Agreement been advised by an attorney or has had adequate opportunity to consult
counsel of Employee’s choice concerning the terms of this Agreement. Employee
was advised and is hereby advised in writing to consult with counsel of
Employee’s choice prior to entering into this Agreement;

d.
Is, through this Agreement, releasing the Releasees from any and all claims that
Employee has or may have against them;

e.
Knowingly and voluntarily agrees to all of the terms set forth in this
Agreement;

f.
Knowingly and voluntarily intends to be legally bound by the same;

g.
Has a full seven (7) days following the execution of this Agreement to revoke
this Agreement and has been and is hereby advised in writing that this Agreement
shall not become effective or enforceable until the revocation period has
expired; and

h.
Understands that rights or claims under the Age Discrimination in Employment Act
of 1967 that may arise after the date this Agreement is executed are not waived.

6.
This Agreement is a full and final compromise and settlement and a general
release by Employee that includes all unknown and unanticipated damages or
injuries, to property or person, by reason of any act, omission, transaction or
event occurring up to and including







--------------------------------------------------------------------------------



the date of this Agreement, including, without limitation, any act, omission,
transaction or event related to or arising out of Employee’s employment with the
Company or termination of that employment. Employee waives all rights or
benefits that Employee may now or in the future have under the terms of Section
1542 of the California Civil Code, which Employee has had an opportunity to
review with counsel of Employee’s choice and which reads as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.


This waiver is not a mere recital, but is a known waiver of rights and benefits.
This is a bargained-for provision of this Agreement and is further consideration
for the covenants and conditions contained herein.
7.
Employee agrees to keep the terms and the amount of this Agreement completely
confidential and agrees that Employee will not hereafter disclose any
information concerning this Agreement to anyone, including, but not limited to,
any past, present or prospective clients, employees, shareholders, agents,
suppliers or competitors of the Company. The only exceptions to the foregoing
sentence shall be disclosure to Employee’s legal and tax advisers as is
necessary or disclosure as may be specifically required by federal, state or
local administrative or judicial proceedings or to implement this Agreement.
Under no circumstances, except as permitted herein, is Employee to mention the
amount of any consideration provided pursuant to this Agreement. Employee
further agrees to condition any disclosure concerning the terms or amount of
this Agreement that is permitted hereunder upon an agreement by the recipient
not to disclose the terms of this Agreement to anyone and to respond to
inquiries the parties’ dispute in the same way that Employee and the Company
must respond hereunder, except for disclosures required by federal, state or
local law or regulation. If Employee or the Company receives any inquiry about
the controversy between them, each agrees to state only that (1) Employee is no
longer employed with the Company, and (2) the matter is confidential and cannot
be discussed, or words to virtually the identical effect.

8.
Employee acknowledges and agrees that in the course of Employee’s employment
with the Company, Employee has had access to and/or made use of certain
confidential information relating to the business activities of the Company.
Such confidential information includes, but is not limited to, the Company’s
practices and processes in managing its human resources such as recruiting,
retention, compensation and training; the Company’s business strategies
including marketing and distribution; financial results; pricing data; key
persons to contact with regard to customer accounts and customer needs; market
surveys and research data; and contractual agreements between the Company and
customers, distributors and other persons or entities, compilations of
information and records that are owned by the Company and are regularly used in
the operation of the Company’s business and other information that is kept
confidential by the Company.

a.
Employee agrees that Employee will continue to abide by any written agreements
concerning the use and protection of confidential and proprietary information,
which







--------------------------------------------------------------------------------



are incorporated herein by reference, and that this Agreement does not
extinguish any such written agreements. Employee agrees that Employee will not
disclose any such confidential information, directly or indirectly, or use any
of it in any way whatsoever.
b.
Employee further represents and agrees that all files, computer programs,
records, documents, lists, specifications, and similar items relating to the
business activities of the Company, including any and all copies, whether
prepared by Employee or otherwise coming into Employee’s possession, custody or
control, are property of the Company and have been or will be returned
immediately by Employee to the Company and that Employee will not remove from
the premises of the Company any such property or information.

9.
Employee expressly agrees that Employee will bring no new or further proceedings
against the Company before any court or administrative tribunal or any other
forum whatsoever by reason of any claim, liability or cause of action, whether
known or unknown, suspected or unsuspected, arising out of Employee’s employment
or termination of that employment, or any other act, omission or transaction by
the Company, occurring up to and including the effective date of this Agreement.

10.
This Agreement and compliance with this Agreement shall not constitute or be
construed as an admission by the Company or the Releasees of any wrongdoing or
liability of any kind, or an admission of any violation of the rights of
Employee, or any person, or violation of any order, law, statute, duty or
contract whatsoever, or that Employee was or is entitled to any amounts or
relief demanded by him.

11.
Each party shall bear its own costs and attorney’s fees associated with the
process leading to this Agreement.

12.
Should any part of this Agreement be declared or determined by a court of
competent jurisdiction to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining parts shall not be affected
thereby, and said illegal, invalid or unenforceable part shall be deemed not to
be a part of this Agreement.

13.
Each party acknowledges that it has had an adequate opportunity to review the
terms of this Agreement with counsel. The parties agree that this Agreement
shall be interpreted in accordance with the law of the State of California,
excluding its choice of law rules. The parties further agree that this Agreement
shall be interpreted in accordance with the plain meaning of its terms and not
strictly for or against either party.

14.
Employee agrees that in executing this Agreement Employee does not rely and has
not relied on any representation or statement made other than those specifically
set forth in this written Agreement. The parties agree that this Agreement
constitutes the entire agreement between Employee and the Company and (except as
provided in Paragraph 8.a) supersedes any and all prior agreements or
understandings, written or oral, between them and that any other agreement
between the parties shall be, and hereby is, deemed terminated.

15.
This Agreement shall be binding upon the parties hereto and, as applicable, upon
their heirs, administrators, representatives, executors, successors, and
assigns, and shall inure to the benefit of said parties and each of them and to
their heirs, administrators, representatives, executors, successors, and
assigns. Employee expressly warrants that Employee has not







--------------------------------------------------------------------------------



transferred to any person or entity any rights, causes of action, or claims
released by this Agreement.
16.
This Agreement is offered by the Company on [Date] and shall remain available,
unless otherwise rejected by the Employee or revoked by the Company, until no
later than 5:00 p.m. Pacific Time (2:00 p.m. Eastern Time) on [Date], which is
not less than twenty-one (21) days following the date this Agreement is offered.
Employee may accept the offer only by returning an executed copy of this
Agreement to the Company and by completing the other conditions specified in
Paragraph 2 above. If the Agreement is not accepted by Employee before the date
and time specified, the offer shall be deemed rejected and shall be revoked by
the Company.

17.
The parties, having read all of the foregoing, having been advised by or having
had adequate opportunity to consult with counsel, and having understood and
agreed to the terms and conditions of this Settlement Agreement and Release of
All Claims, do hereby voluntarily execute said Agreement by affixing their
signatures hereto.

 
 
 
Dated:
 
 
 
 
Francois Delepine
 
 
 
 
 
For Trimble Navigation Limited
 
 
 
Dated:
 
 
 
 
By:
 
 
Its:
 
 
 
 
 
 







